Order filed September 9, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00453-CV
                                   ____________

                LISBETH STAHLHEBER WELSCH, Appellant

                                         V.

                           DUSTIN P. ANJO, Appellee


                     On Appeal from the 245th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-60400A

                                    ORDER

      The notice of appeal in this case was filed August 12, 2021. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before September 24, 2021. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                   PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.